NO. 12-10-00222-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

SA’CAJAN JAMAY DARDEN,                           '            APPEAL FROM THE 7TH
APPELLANT

V.                                               '            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         '            SMITH COUNTY, TEXAS


                                  MEMORANDUM OPINION
       Sa’Cajan Jamay Darden appeals his conviction for aggravated assault of a public servant.
In his sole issue, he argues that the trial court’s judgment identifies the wrong person as his trial
counsel. We modify the judgment of the trial court, and as modified, affirm.


                                          BACKGROUND
       In November 2009, Appellant became involved in a disturbance during which he pointed a
firearm at an officer with the Cherokee County Constable’s Office. As a result, Appellant was
indicted for aggravated assault with a deadly weapon committed against a public servant, as well
as engaging in organized criminal activity. Following an open plea of guilty and sentencing,
Appellant was convicted of aggravated assault of a public servant. Appellant was sentenced to
fifty years of imprisonment.


                                            JUDGMENT
       In his sole issue, Appellant argues that the judgment lists the wrong person as his trial
counsel. The judgment in a criminal case must list the name of the defendant’s counsel. See
TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(2) (Vernon Supp. 2010). The statute does not
specifically state whether trial counsel or appellate counsel, when they are different, should be
listed. In context, however, it appears that it is trial counsel who should be listed because the
other required entries relate to the trial or the final hearing in the case. Id.
         Appellant’s sentence was pronounced on July 7, 2010, and appellate counsel was
appointed on the same day. The trial court signed its judgment on July 12, 2010. Appellant filed
his notice of appeal on July 13, 2010. The judgment lists his appellate counsel as the “Attorney
for Defendant” and does not list the attorney who represented him at trial.
         Appellant requests that we amend the judgment to delete the name of his appellate counsel
and replace it with the name of his trial counsel, John Jarvis. The State joins Appellant’s request.
Moreover, the caselaw supports Appellant’s request. See Blanton v. State, No. 12-09-00448-CR,
2010 WL 4274774, at *2 (Tex. App.—Tyler Oct. 29, 2010, no pet.) (mem. op., not designated for
publication). As we stated in Blanton, we have the authority to modify or reform an incorrect
judgment when, as here, we have the necessary information before us to do so. See id.; see also
TEX. R. APP. P. 43.2(b).
         The State agrees that John Jarvis represented Appellant prior to his conviction. On July 7,
2010, Jarvis filed a motion to withdraw as counsel following the final hearing in this case, and the
motion was granted that same day. According to the reporter’s record, Jarvis represented
Appellant through his sentencing, which preceded the entry of the signed judgment. Therefore,
we sustain Appellant’s sole issue.


                                                    DISPOSITION
         We modify the judgment to reflect that Appellant was represented by John Jarvis. As
modified, we affirm the judgment of the trial court.



                                                                  BRIAN HOYLE
                                                                     Justice


Opinion delivered January 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                              (DO NOT PUBLISH)
                                                           2